Citation Nr: 0817474	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  07-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for a left knee 
disorder, to include as secondary to a service-connected back 
disability.

2.  Entitlement to service connection for a left knee 
disorder, to include as secondary to a service-connected back 
disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1996 to 
December 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The veteran's appeal has been 
transferred to the RO in Reno, Nevada.

The veteran was afforded a Board hearing, presided over by 
the undersigned, in February 2008.  A transcript is 
associated with the claims file.  

Irrespective of the RO's action regarding the claim to 
reopen, the Board must decide whether the veteran has 
presented new and material evidence to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of entitlement to service connection for a left 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 2000 rating decision, the RO denied service 
connection for a left knee disability.  The veteran did not 
perfect his appeal via the submission of a timely substantive 
appeal.


2.  Evidence submitted since the RO's December 2000 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's December 2000 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007).

2.  New and material evidence has been received since the 
RO's December 2000 rating decision; thus, the claim for 
service connection for a left knee disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2007), 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's claim is being granted to the extent that it is 
being reopened.  As such, any deficiencies with regard to 
VCAA are harmless and non-prejudicial.

Law and Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b) (2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2007).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

New and Material Evidence

The RO initially denied the veteran's claim of service 
connection for left knee disability in December 2000.  The RO 
considered service medical records and the report of an 
October 2000 VA examination.  The determination was that the 
evidence of record failed to establish a current diagnosis of 
a left knee disability or any chronic disability of the left 
knee in service.  The veteran was notified of this decision 
and of his procedural and appellate rights by letter in 
December 2000.  He did not appeal this decision.  Thus, it is 
final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).

Prior to discussing whether the veteran has submitted new and 
material evidence, the Board must first address the 
definition of a "claim."  In Schroeder v. West, the Federal 
Circuit concluded that a "claim" should be defined broadly 
as an application for benefits for a current disability.  212 
F.3d 1265, 1269 (Fed. Cir. 2000); see also Rodriquez v. West, 
189 F.3d 1351, 1353 (Fed. Cir. 1999).  The Court applied this 
definition of a "claim" in Bingham v. Principi, 18 Vet. 
App. 470, 474 (2004), holding that "direct and presumptive 
service connection are, by definition, two means (i.e. two 
theories) by which to reach the same end, namely service 
connection," and that it therefore "follows logically that 
the appellant, in seeking service connection ... did not file 
two separate claims" but rather one claim.  Id.  In Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006), the Court held that 
although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  Especially of 
note is the issue of finality.  In Bingham, the Federal 
Circuit delineated an additional distinction between claims 
and theories when considering the question of finality.  It 
held that, pursuant to 38 U.S.C. § 7104(b), "finality 
attaches once a claim for benefits is disallowed, not when a 
particular theory is rejected."  421 F.3d at 1348-49.  The 
veteran's argument that his left knee disability is secondary 
to his service connected low back disability is therefore 
considered a part of the previously denied claim for service 
connection for left knee disability.

Prior unappealed decisions are final.  See 38 U.S.C.A. § 7105 
(West 2002).  However, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Since the prior final decision, new and material evidence has 
been added to the claims file.  Pertaining to the issue of 
service connection for the left knee, to include as secondary 
to his service-connected back disability, additional medical 
evidence and personal testimony of the veteran has been added 
to the evidentiary record.  Specifically, a VA MRI from March 
2006 revealed increased signal intensity in the parenchyma of 
the posterior horn of the medial meniscus.  The meniscus 
appeared mildly attenuated, making it difficult for the 
examiner to exclude any parenchymal loss.  A May 2006 
consultation report diagnosed the veteran as having a crush 
injury to his left medical meniscus posterior horn with 
inflammatory process.  The examiner, a physician's assistant, 
stated that the veteran's injury was service connected due to 
the veteran's history and MOS.  As this new evidence 
documents the presence of a current disability of the left 
knee, which has been linked to service, the Board finds that 
these medical reports to be sufficiently new and material and 
provide an adequate basis upon which to reopen the veteran's 
claim.

Therefore, new and material evidence has been received since 
the RO's December 2000 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 
(2007).


ORDER

The application to reopen the claim of service connection for 
a left knee disorder, to include as secondary to a back 
injury, is granted.


REMAND

As noted above, the record contains medical evidence that 
suggests that there is an etiological relationship between 
the veteran's active service and his left knee disability.  
However, the new medical evidence does not include a 
rationale supported by the evidence currently of record, and 
there is no indication that the veteran's claims folder was 
reviewed at the time of the March 2006 or May 2006 VA 
outpatient visits.  Instead, the May 2006 VA examiner relied 
upon the veteran's own history to form his medical opinion.  
Further, as noted above, the opinion was rendered by a 
physician's assistant.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   Although the veteran 
was afforded a VA (QTC) examination in October 2000 which 
revealed no knee pathology, the new evidence of record 
presents a current diagnosis and a possible etiological 
relationship to service.  Therefore, an additional VA 
examination is warranted in this case.

Further, the Board notes that during the veteran's February 
2008 Board hearing, the veteran noted that he was currently 
receiving treatment for his left knee disorder at the Las 
Vegas VA Medical Center (VAMC) in Las Vegas, Nevada.  The 
record on appeal contains medical records from that facility 
dated from September 2002 through October 2005, and from 
January 2006 through July 2007.  However, the veteran clearly 
indicated that he has had ongoing treatment since his 
separation in 2000.  Because the veteran's claims file does 
not contain records from December 2000 through August 2002, 
November 2005 through December 2005, and from August 2007, 
there may be outstanding medical records, applicable to the 
veteran's claim, that have not been obtained by the RO.  In 
addition, the veteran testified that he has received 
treatment for his left knee condition from physicians at 
UCLA, beginning spring of 2006.  He further noted that a 
physician from the university recommended a "sunrise view" 
x-ray (see Transcript, p. 5).  To date, these private records 
have not been associated with the veteran's claims file.

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained, as 
well as any additional medical records not currently in the 
veteran's claims file, in compliance with VA's duty to 
assist.  


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who have treated him for 
his left knee condition.  Of particular 
interest are medical records from the Las 
Vegas VAMC in Las Vegas, Nevada (dated 
from December 2000 through August 2002, 
November 2005 through December 2005, and 
from August 2007), as well as medical 
records from UCLA.  After obtaining 
proper authorization, the AMC should 
obtain any relevant records from 
this/these provider(s) that are not 
already of record in order to ensure that 
complete records from these facilities 
are of record.  If any records are 
missing, or otherwise unavailable, that 
should be noted in the claims file.

2.  After receiving the above medical 
records, to the extent possible, the RO 
should also arrange for a physician with 
appropriate expertise to review the 
veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether it is at least as likely as not 
that: 

a.  The veteran's low back disability 
caused or aggravated his current left 
knee disability.

b.  If it is determined that aggravation 
beyond the natural progress of disorders 
exists, the examiner should be asked to 
identify the baseline level of severity 
of the symptoms prior to aggravation and 
the level of severity of symptoms due to 
service connected aggravation.  

c.  If no such relationship between the 
veteran's left knee disability and low 
back disability is found, the examiner 
should opine as to whether the veteran's 
current left knee disability is related 
to military service or any event/injury 
that occurred therein.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

3.  The RO/AMC should then readjudicate 
the claim on appeal in light of all of 
the evidence of record.  If the issue(s) 
remain(s) denied, the veteran should be 
provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


